PER CURIAM.
We have reviewed the record on appeal and having considered the briefs of the parties we are of the opinion that the final judgment should be affirmed based upon the appellant’s failure to demonstrate reversible error; except that that portion of the final judgment requiring appellant to maintain insurance on his life for the benefit of his former wife and to make her an irrevocable beneficiary is erroneous. See Putman v. Putman, Fla.App.1963, 154 So.2d 717.
Accordingly, the final judgment is affirmed in all respects except as heretofore noted and the cause remanded to the chancellor for further proceedings consistent herewith.
Affirmed, in part; reversed, in part.
REED, C. J., and WALDEN and MA-GER, JJ., concur.